


110 HR 6195 IH: To authorize the Korean War Veterans Association to

U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6195
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2008
			Mr. Altmire
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Korean War Veterans Association to
		  establish a commemorative work on Federal land in the District of Columbia near
		  the Korean War Memorial on the Mall to honor members of the Armed Forces who
		  have served in Korea since July 28, 1953.
	
	
		1.Commemorative work to
			 veterans who served in Korea after 1953
			(a)Authority To
			 Establish Commemorative WorkThe Korean War Veterans Association may
			 establish a commemorative work on Federal land in the District of Columbia and
			 its environs near the Korean War Veterans Memorial to honor members of the
			 Armed Forces who have served in Korea since July 28, 1953.
			(b)Compliance With
			 Standards for Commemorative WorksThe commemorative work
			 authorized by subsection (a) shall be established in accordance with chapter 89
			 of title 40, United States Code (commonly known as the Commemorative
			 Works Act), except that sections 8903(b) and 8908(c) of title 40,
			 United States Code, shall not apply to that commemorative work.
			(c)Use of Federal
			 Funds ProhibitedFederal funds may not be used to pay any expense
			 of the establishment of the commemorative work authorized by subsection (a).
			 The Korean War Veterans Association, shall be solely responsible for acceptance
			 of contributions for, and payment of the expenses of, the establishment of that
			 commemorative work.
			(d)Deposit of
			 Excess FundsIf, upon payment of all expenses of the
			 establishment of the commemorative work authorized by subsection (a) (including
			 the maintenance and preservation amount provided for in section 8906(b), of
			 title 40, United States Code), or upon expiration of the authority for the
			 commemorative work under chapter 89 of title 40, United States Code, there
			 remains a balance of funds received for the establishment of that commemorative
			 work, the Korean War Veterans Association, shall transmit the amount of the
			 balance to the Secretary of the Treasury for deposit in the account provided
			 for in section 8906(b)(1) of such title.
			(e)DefinitionsFor
			 the purposes of this section, the terms commemorative work and
			 the District of Columbia and its environs have the meanings given
			 to such terms in section 8902(a) of title 40, United States Code.
			
